PER CURIAM.
Rule 4.5, subd. c(6), F.A.R., 32 F.S.A. provides that a petition for certiorari filed in this Court within 15 days shall operate as an automatic stay of further proceedings in the District Court and the trial court unless the District Court shall otherwise direct for good cause shown. The decision of the District Court of Appeal filed February 13, 1968, 207 So.2d 280, herein quashing the provisions of the supersedeas order of January 25, 1968, as amended by the order of January 30, 1968 which in *279effect granted supersedeas without bond for 110 days from the filing of the notice of appeal, we construe to be a denial of the automatic stay provided for in the foregoing rule. Whereupon,
It is ordered that the motion for stay order filed in this Court February 16, 1968 by Jenkins Trucking, Inc. is hereby denied.
It is ordered.
ROBERTS, Acting C. J. and DREW, THORNAL, ERVIN and ADAMS, JJ., concur.